Citation Nr: 1034288	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement for the costs of private 
medical expenses incurred for unauthorized service provided at a 
non-VA medical facility from November 5, 2006 to November 17, 
2006. 


REPRESENTATION

Appellant represented by:	[redacted], Esquire, one 
time representative


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 administrative decision of the Department of 
Veterans' Affairs (VA) Medical Center in Charleston, South 
Carolina.  In that decision, the VA Medical Center denied 
entitlement to reimbursement for medical expenses incurred at 
Hampton Regional Medical Center (HMC) from November 5, 2006 to 
November 17, 2006.  

The Veteran testified before the undersigned at an August 2010 
videoconference hearing at the VA Regional Office in Columbia, 
South Carolina.  A transcript of the hearing has been associated 
with his claims folder.


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities.

2.  VA did not provide prior authorization for the medical 
services provided at HMC from November 5, 2006 to November 17, 
2006.

3.  At the time the medical services were furnished, the Veteran 
had coverage under Medicare Part A and Part B.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical 
expenses incurred from November 5, 2006 to November 17, 2006 have 
not been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The Veteran's claim of entitlement to payment or reimbursement 
for unauthorized service provided at a non-VA medical facility is 
being denied as a matter of law.  In VAOPGCPREC 5-2004 (2004) 
VA's Office of General Counsel held that the VCAA does not 
require either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of the 
law to undisputed facts.  Similarly, the Court has held that the 
VCAA is not applicable to matters in which the law, and not the 
evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129 
(2002).

Therefore, as there is no basis in law for granting the Veteran's 
claim for payment or reimbursement for medical expenses, the VCAA 
is inapplicable to this claim.

Analysis

A veteran may be eligible for payment or reimbursement for 
medical services not previously authorized in accordance with 38 
U.S.C.A. §§ 1725 or 1728.  See Hennessey v. Brown, 7 Vet. App. 
143 (1994).

Entitlement to payment or reimbursement of medical expenses 
incurred at a non VA facility under 38 U.S.C.A. § 1728 requires 
that: (a) the care and services rendered were for an adjudicated 
service connected disability, for a non service connected 
disability associated with and held to be aggravating an 
adjudicated service connected disability, for any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service connected disability, or for any  
injury, illness, or dental condition in the case of a veteran who 
is participating in a rehabilitation program and who is medically 
determined to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i); and (b) the services 
were rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; and (c) no VA or 
other Federal facilities were feasibly available and an attempt 
to use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been refused.  
38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App.  
45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act (VMHCBA) 
also provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-VA 
facility to those veterans who are active VA health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of a VA hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA treatment 
and not eligible for reimbursement under the provisions of 38 
U.S.C.A. 
§ 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 
38 U.S.C.A. 
§ 1725 for emergency treatment for non service connected 
disabilities in non-VA facilities is only allowed if all of the 
following criteria are met:  

(a)  The emergency services were provided in a hospital emergency 
department or similar facility held out as providing emergency 
care to the public;  

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature that a 
prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there was an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily function, or 
serious dysfunction of any bodily organ or part); 

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 

(d)  The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the veteran becomes stabilized); 

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment; 

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment; 

(g)  The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or the provider to comply 
with the provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified time limits, 
or failure to exhaust appeals for a denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider; and

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided.  38 C.F.R. § 
17.1002.  

As a preliminary matter in adjudicating a claim for reimbursement 
of medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA medical 
care that the veteran received in a private facility.  See 38 
U.S.C.A. § 1703(a); Smith v. Derwinski, 2 Vet. App. 378 (1992); 
see also 38 C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 6 Vet. App. 555 (1994). 

The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  In the case of an emergency that 
existed at the time of admission, an authorization may be deemed 
a prior authorization if an application, whether formal or 
informal, by telephone, telegraph, or other communication, made 
by the veteran or by others on his/her behalf is dispatched to VA 
for veterans in the 48 contiguous States and Puerto Rico, within 
72 hours after the hour of admission, including in the 
computation of time Saturday, Sunday, and holidays.  38 C.F.R. 
§ 17.54.

In this case, the Veteran is seeking entitlement to payment or 
reimbursement from VA concerning medical expenses incurred for 
services rendered at HMC from November 5, 2006 to November 17, 
2006.

The Veteran's August 2007 notice of disagreement (NOD) and 
testimony during the August 2010 hearing reveal that he was 
admitted to HMC on November 5, 2006 and was diagnosed as having 
pancreatitis.  On November 14, 2006, his physician determined 
that surgery was required to remove his gall bladder.  At that 
time, the Veteran requested to be transported to the VA Medical 
Center in Charleston, South Carolina (VAMC Charleston).  He 
contends that his physician contacted VAMC Charleston and that a 
request for a transfer to that facility was denied because the VA 
employee with whom the Veteran's physician spoke determined that 
the Veteran "probably did not meet integral criteria for 
transfer."  As a result, the Veteran's surgery was performed at 
HMC.

The above evidence indicates that VA did not give prior 
authorization for the Veteran's treatment at HMC.  There is no 
evidence that the Veteran contacted VA at any time prior to his 
admission to HMC on November 5, 2006.  The first reported contact 
with VA was no earlier than November 14, 2006 (more than 72 hours 
after the Veteran's admission to HMC) at which time it was 
determined that surgery was required and the Veteran requested a 
transfer to VAMC Charleston.  

Although the Veteran has reported that VAMC Charleston was 
notified by HMC that he required surgery and that a transfer to 
that facility was requested and that VAMC Charleston denied the 
transfer, there is no indication that VA authorized any treatment 
subsequent to the request.  This fact is acknowledged by the 
Veteran and his representative in that they argue that the denial 
of a transfer to VAMC Charleston constituted an "implied" 
authorization.

In the August 2007 NOD, the Veteran's representative cited 
several provisions, (38 C.F.R. §§ 17.38, 17.46(a), 17.52(a), and 
17.54-17.56 (2009)) in support of the argument that the Veteran 
had "implied" prior authorization for his treatment at HMC.  
However, some of these sections merely refer to general medical 
care that may be provided to a Veteran by VA.  

Other sections cited by the Veteran's representative refer to 
situations in which VA directs a veteran to a non-VA facility for 
treatment.  In such situations, VA may contract with non-VA 
facilities to provide emergency treatment where VA facilities are 
not feasibly available and individual authorizations may be used.  
As explained above, however, VA did not direct the Veteran to HMC 
for treatment and VA was not made aware of his treatment at that 
facility until 9 days after his admission.  

Furthermore, individual authorization for treatment at a non-VA 
facility, as contemplated in some of the cited sections, is 
limited to the following situations: treatment of service 
connected disabilities; treatment of conditions for which a 
veteran was discharged from service; treatment for any disability 
of a veteran who has total and permanent service connected 
disabilities; treatment for a disability associated with and 
aggravating a service connected disability; treatment for a 
disability of a veteran participating in a vocational 
rehabilitation program; treatment for a veteran with a service 
connected disability rated 50 percent or more; treatment for some 
conditions for which treatment was begun as a VA in-patient; and 
treatment for certain veterans of the Mexican border period or 
World War I; or  situations when there is treatment at a VA 
facility or contract facility, but the facility transfers the 
veteran because it lacks the necessary means to treat the 
emergent condition; hospital care for women veterans; for certain 
veterans in Puerto Rico prior to October 1, 1988; for certain 
veterans in Alaska, Hawaii, the Virgin Islands and other 
territories; for outpatient dental treatment and related dental 
appliances; for certain medical emergencies arising while on 
authorized travel to VA facilities; service needed to determine 
eligibility for VA services or the proper course of VA treatment; 
for veterans receiving contract nursing home care; and for 
purposes of observation and examination.  38 C.F.R. § 17.52(a)(1-
11).

There is no evidence or contention that any of these 
circumstances apply in the Veteran's case.  He has no service 
connected disabilities, was not enrolled in a vocational 
rehabilitation program, was not transferred from a VA or contract 
facility, and clearly did not meet any of the other criteria set 
forth in 38 C.F.R. § 17.52(a).

Given that VA did not give any express authorization either prior 
to or during the Veteran's treatment at HMC and VA was not 
contacted about the Veteran's treatment at that facility until 9 
days after his admission, the Board finds that VA did not give 
prior authorization for any of the medical care that the Veteran 
received at HMC.

As for whether the Veteran is entitled to payment or 
reimbursement for the expenses incurred due to his unauthorized 
treatment, the Veteran has no service connected disabilities, and 
there is no evidence that he is a participant in a vocation 
rehabilitation program.  Therefore, reimbursement for his private 
medical expenses under 38 U.S.C.A. § 1728  is not warranted. 38 
U.S.C.A. § 1728; C.F.R. § 17.120.    

With regard to whether the Veteran is entitled to payment or 
reimbursement under the VMHCBA pursuant to 38 U.S.C.A. § 1725, 
the evidence reveals that he had coverage under Medicare Part A 
and Part B for payment for the emergency treatment provided at 
HMC.  A February 2007 statement of account from HMC indicates 
that a large portion of the Veteran's medical bill was paid by 
Medicare.  He and his representative acknowledged this fact 
during the August 2010 hearing, however they argued that VA was 
responsible for the unpaid balance.

In order to be eligible for payment or reimbursement under the 
VMHCBA, the Veteran must meet all of the requirements listed in 
38 C.F.R. § 17.1002, as outlined above.  Regardless of any of the 
criteria under 38 C.F.R. § 17.1002 that may be met in this case, 
the Veteran did not lack coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment that he received at HMC in accordance with 
38 C.F.R. § 17.1002(e).  Therefore, entitlement to payment or 
reimbursement under VMHCBA is also not warranted. 

The Board cannot grant the Veteran's claim unless the facts of 
the case meet all of the requirements under 38 C.F.R. § 17.1002.   
As the Veteran had health insurance coverage under Medicare Part 
A and Part B and does not meet the requirement of 38 C.F.R. 
§ 17.1002(e), the Board must deny the claim.  As the disposition 
of this case is based on law and not the facts of this case, the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Payment or reimbursement for the costs of private medical 
expenses incurred for service provided at a non-VA medical 
facility from November 5, 2006 to November 17, 2006 is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


